We concur in the result.
Under the interpretation given by this court to 1 Mason Minn. St. 1927, § 4291, in Uotila v. Oliver I. Min. Co. 165 Minn. 475,206 N.W. 937; Rasmussen v. George Benz  Sons, 168 Minn. 319,210 N.W. 75, 212 N.W. 20; and Olson v. Thiede, 177 Minn. 410,225 N.W. 391, it may properly be held that plaintiff's employer and defendant were engaged in a course of business in the furtherance of "related purposes," in operation on the premises where the injury was received. We confess, however, that we are unable to see how a person engaged in the business of operating an apartment building equipped with elevators and one engaged in the business of repairing elevators can be engaged in a course of business in "furtherance *Page 576 
of a common enterprise." So to hold would mean that everyone making repairs to or furnishing material for an apartment or commercial building would be engaged in a common enterprise with the owner of the building. We do not believe that such construction was ever intended by the legislature. With that part of the opinion we are unable to agree.